DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,824,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 21-40 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: obtaining a plurality of terms that are specific to a domain, wherein: the plurality of terms are defined by a first user and a second user different than the first user, a first set of the plurality of terms are obtained from the first user and a second set of the plurality of terms are obtained from the second user, the first set of the plurality of terms do not adhere to a standard of the second user, and the second set of the plurality of terms do adhere to the standard of the second user; obtaining tokens from each of the plurality of terms; identifying a first plurality of topics within the domain and a second plurality of topics within the domain and different from the first plurality of topics, wherein each of the first plurality of topics and the second plurality of topics represents at least one of the plurality of terms, assigning each of the plurality of terms to exactly one corresponding topic from among the first plurality of topics and the second plurality of topics, wherein the first set of the plurality of terms is assigned to the first plurality of topics and the second set of the plurality of terms is assigned to the second plurality of topics; identifying a first plurality of topic names for the first plurality of topics and a second plurality of topic names for the second plurality of topics, wherein identifying comprises: analyzing, for relevance, ones of the tokens associated with corresponding terms under a corresponding topic, wherein relevance comprises a particular token, from a particular term assigned to a particular topic, being more representative of the particular topic than others of the tokens, and selecting the particular token as a selected topic name for a selected one of the first plurality of topics and the second plurality of topics; selecting one of the first plurality of topic names and one of the second plurality of topic names to obtain a first selected topic and a second selected topic; determining a similarity value between the first selected topic and the second selected topic, wherein the similarity value is based on a distance between first terms in the first selected topic and second terms in the second selected topic; and establishing, based on the similarity value, a mapping between the first selected topic and the second selected topic. As recited in claim 21 and 36.
They also do not explicitly teach or suggest: collect, from an online application that facilitates a workflow in a compliance domain, a first plurality of token sequences that are in a specialized language in the compliance domain; generate, from the first plurality of token sequences, a first plurality of topics, wherein each first topic in the first plurality of topics is a set of one or more first token sequences and wherein each corresponding first token sequence in the set of one or more first token sequences is included in only one corresponding first topic in the first plurality of topics; collect, from the online application, a second plurality of token sequences that are in a non- specialized language in the compliance domain; apply an algorithm to the second plurality of token sequences to generate a second plurality of topics, wherein each second topic in the second plurality of topics is a set of one or more second token sequences and wherein each corresponding second token sequence in the set of one or more second token sequences is included in only one corresponding second topic in the second plurality of topics; map a new token sequence using non-specialized language in the compliance domain to a subset of one or more topics in the second plurality of topics; map the subset of the one or more topics to one or more topics in the first plurality of topics, using a similarity algorithm; and present the one or more topics in the first plurality of topics in a view in a graphical user interface (GUI) displayed by the online application. As recited in claim 30.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 21, 30 and 36.  Therefore claims 21, 30 and 36 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/25/2022